United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORATION & SECURITY
ADMINISTRATION, Dulles, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael A. Kernback, Esq., for appellant1
Office of Solicitor, for the Director

Docket No. 17-1636
Issued: April 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2017 appellant, through counsel, filed a timely appeal from a May 23, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established that the acceptance of her claim
should be expanded to include additional conditions causally related to her September 3, 2013
employment injury; and (2) whether OWCP abused its discretion in denying authorization for
physical therapy after January 31, 2016.
FACTUAL HISTORY
On September 11, 2013 appellant, then a 51-year-old transportation security officer, filed
a traumatic injury claim (Form CA-1) alleging that, on September 3, 2013, she strained her lower
back when lifting a passenger out of a wheelchair in the performance of duty. She worked limited
duty from September 24, 2013 to May 1, 2014. OWCP accepted the claim for lumbar sprain and
paid appellant intermittent wage-loss compensation for lost time from work due to medical and
physical therapy appointments.
Dr. Robert G. Squillante, a Board-certified orthopedic surgeon, treated appellant in 2013
and 2014 for lumbar sprain and referred her for physical therapy. In a report dated November 5,
2013, he noted that she had lumbar pain after a September 6, 2013 work injury with “no radicular
pain, numbness, or weakness.” Dr. Squillante diagnosed lumbar sprain. On January 28, 2014 he
noted that appellant complained of intermittent pain in her lower extremity, particularly with
standing, and recommended diagnostic studies.
A March 5, 2014 magnetic resonance imaging (MRI) scan revealed mild facet degenerative
joint disease and L4-5 degenerative disc disease without canal or foraminal narrowing.
Dr. Squillante reviewed the March 5, 2014 MRI scan on March 11, 2014 and found that it showed
mild degenerative changes consistent with lumbar sprain. In a May 1, 2014 report, he discussed
appellant’s lumbar pain symptoms and found that she had good range of motion with a normal
neurological examination. Dr. Squillante informed her that she should stop physical therapy and
opined that she could return to work “with the exception of lifting 50 pounds.” He released
appellant to return as needed.
On May 23, 2014 Dr. Christopher R. Good, a Board-certified orthopedic surgeon,
discussed appellant’s history of back pain after helping a passenger out of a wheelchair.3 He
diagnosed lumbar spondylosis without myelopathy, lumbar disc degeneration, lumbar myofascial
pain syndrome, lumbar facet syndrome, and low back pain. Dr. Good noted that appellant had L45 disc degeneration “with overall well[-]maintained structure.” He referred her for physical
therapy.
Appellant received physical therapy in 2014 and 2015.
Dr. Good, in a December 4, 2015 report, evaluated appellant for low back pain on the left
side that had continued since a 2013 work injury. On examination he found a negative straight leg
raise without tenderness of the spine. Dr. Good diagnosed lumbar spondylosis without myelopathy

3

Dr. Good continued to provide progress reports noting his treatment of appellant.

2

or radiculopathy, low back pain, myalgia, and sacroiliitis. He recommended additional physical
therapy for “continued core strengthening and stabilization.”
By letter dated February 1, 2016, OWCP noted that it had authorized physical therapy from
December 13, 2013 to January 31, 2016. It informed appellant that, prior to authorization of
additional therapy, she should submit a medical report addressing the goals of physical therapy
and the diagnosis requiring therapy.
In a separate February 1, 2016 letter, OWCP notified appellant that the evidence of record
was insufficient to establish that she had spondylosis due to her accepted work injury. It requested
that she submit a physician’s report discussing any preexisting conditions and addressing causal
relationship between the work injury and the diagnosed condition.
In a February 12, 2016 report, Dr. Good discussed the September 3, 2013 work injury when
appellant injured her back while helping a traveler in a wheelchair. A lumbar MRI scan study
showed “mild disc disease at the L4-5 level.” Dr. Good asserted that, while appellant was
diagnosed with lumbar sprain, “[f]urther workup has revealed a more significant underlying
structural diagnosis and, as such, the lumbar disc disease and spondylosis are appropriate codes
for her….” Appellant’s disc disease was mild and did not warrant surgery. Dr. Good
recommended continued physical therapy and related, “I believe that [appellant’s] current physical
therapy is related back to the accident on September 2013. [Appellant] likely will continue to need
some form of therapy and exercise over time in order to maintain her highest level of quality of
life.” In a progress report dated February 12, 2016, he provided findings on examination and
diagnosed low back pain, unspecified myositis, lumbar spondylosis, lumbar disc degeneration, and
obesity. Dr. Good recommended additional physical therapy.
By decision dated March 3, 2016, OWCP denied authorization for additional physical
therapy. It found that the medical evidence of record was insufficient to show that it was medically
necessary to treat the accepted work injury. By separate March 3, 2016 decision, OWCP denied
appellant’s request to expand the acceptance of her claim to include additional lumbar conditions.4
It found that the medical evidence from Dr. Good failed to include rationale regarding how the
additional diagnosis of spondylosis was causally related to the September 3, 2013 work injury.
Dr. Good, in a March 28, 2016 report, related that appellant had no spine problems until
she assisted a passenger from a wheelchair on September 3, 2013. A lumbar sprain was diagnosed,
but she did not improve. Diagnosed studies revealed “a relatively mild, but still significant
structural issue at the L4/5 level” of lumbar spondylosis and lumbar disc disease. Dr. Good
asserted that, while these conditions might have been present before the September 3, 2013 work
injury, appellant did not have prior symptoms. He opined that the conditions were directly related
to the work injury as she had no “symptoms before the injury and ongoing symptoms ever since
that time. There has not been any significant period of time where her symptoms have been absent
since the injury.” Dr. Good advised that appellant improved with regular physical therapy and
recommended continued therapy for “a significant period of time moving forward….”

4
In a March 8, 2016 decision, OWCP denied appellant’s claim for compensation for January 15, 2016 as she had
not submitted medical evidence supporting that she obtained physical therapy treatment on that date.

3

In progress reports dated March 28 to October 16, 2016, Dr. Good described his treatment
of appellant and provided findings on examination. In a February 13, 2017 progress report, he
diagnosed lumbar spondylosis, low back pain, sacroiliitis, lumbar strain, and lumbar spinal
instabilities. Dr. Good recommended additional diagnostic testing.
Appellant requested reconsideration on February 22, 2017.
On March 9, 2017 OWCP referred the case record to Dr. William Andrews, a Boardcertified orthopedic surgeon, for review. In a report dated April 7, 2017, Dr. Andrews reviewed
the medical record and opined that appellant could resume her usual employment. He
recommended against further physical therapy.
OWCP, by letter dated April 12, 2017, referred appellant to Dr. Andrews for a second
opinion examination. On May 2, 2017 Dr. Andrews discussed her history of an employment injury
assisting a traveler out of a wheelchair. On examination he found a negative straight leg, pain in
appellant’s back “with no significant neurologic deficit in her legs,” and “palpable spasm in her
low back.” Dr. Andrews advised that a March 31, 2017 lumbar MRI scan study was effectively
unchanged from the February 11, 2017 MRI scan study and showed “some spondylosis, but no
significant foraminal stenosis or central stenosis.” He opined that appellant could return to her
usual employment. Dr. Andrews found that she had no objective neurological findings although
she had continued pain from the lumbar sprain and spasm. He additionally determined that she
did not have employment-related lumbar disc disease and lumbar spondylosis based on the
objective findings on her examinations. Dr. Andrews related, “[Appellant] did have lumbar disc
disease and lumbar spondylosis, and then had a strain/sprain of the muscles superimposed on top
of that.” He recommended against additional physical therapy, noting that she had “excessive
physical therapy and does not need any more physical therapy for her strain/sprain.” In a work
restriction evaluation (Form OWCP-5c) dated May 2, 2017, Dr. Andrews found that appellant
could resume work without restrictions.
By decision dated May 23, 2017, OWCP denied modification of its March 3, 2016
decisions. It found that the medical evidence was insufficient to show that appellant’s claim should
be expanded to include spondylosis due to her work injury of September 3, 2013 or that she
required further physical therapy.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment injury.6

5

Supra note 2.

6

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.7 To establish causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence based on a complete factual and medical
background, supporting such a causal relationship.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained lumbar sprain due to a September 3, 2013
employment injury. Appellant requested expansion of the acceptance of her claim to include
lumbar degenerative disc disease and lumbar spondylosis.
Where a claimant alleges that a condition not accepted or approved by OWCP was due to
appellant’s employment injury, he or she bears the burden of proof to establish that the condition
is causally related to the employment injury through the submission of rationalized medical
evidence.11 The Board finds that appellant has not submitted sufficient medical evidence to
establish additional claimed lumbar conditions, including degenerative disc disease or lumbar
spondylosis, causally related to her work injury.
On May 2, 2017 Dr. Andrews, an OWCP referral physician, opined that appellant had no
further objective evidence of the accepted lumbar sprain. He further related that she did not have
lumbar disc disease or lumbar spondylosis based on the objective findings on her examinations.
Dr. Andrews’ opinion, which is rationalized and based on an accurate history of injury and
thorough examination, constitutes the weight of the evidence and establishes that appellant has not
met her burden of proof to establish that she sustained lumbar disc disease or lumbar spondylosis
causally related to her accepted employment injury.12
The remaining evidence of record is insufficient to meet appellant’s burden of proof to
show that the acceptance of her claim should be expanded to include additional conditions.
Dr. Squillante treated her for lumbar sprain following her September 3, 2013 work injury. He
7

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

8

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

9

See John W. Montoya, 54 ECAB 306 (2003).

10

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

11

Jaja K. Asaramo, supra note 7.

12

See S.M., Docket No. 15-1511 (issued January 11, 2016).

5

noted that the lumbar MRI scan showed mild disc degenerative changes. On May 1, 2014
Dr. Squillante found that appellant had a normal finding on neurological examination and released
her to return as needed.
On February 12, 2016 Dr. Good advised that appellant was initially diagnosed with a
lumbar strain after her September 3, 2013 work injury, but that subsequent testing showed that the
diagnoses of lumbar disc disease and spondylosis were more accurate. He noted that an MRI scan
showed L4-5 mild disc disease. Dr. Good, on March 28, 2016, related that appellant had no spinal
problems prior to her injury on September 3, 2013 when helping a passenger get out of a
wheelchair. He noted that diagnostic studies revealed lumbar spondylosis and lumbar disc disease
at L4 that was mild but “still significant.” Dr. Good opined that the lumbar spondylosis and lumbar
disc disease were causally related to the work injury as appellant was asymptomatic prior to the
injury and had ongoing symptoms since the injury. He did not, however, provide any rationale for
his finding, other than to note that she was asymptomatic prior to September 3, 2013. The Board
has held that the mere fact that a disease or condition manifests itself during a period of
employment does not raise an inference of causal relationship between the condition and the
employment.13 Without rationale, opinion is of diminished probative value.14
Other reports from Dr. Good are of limited probative value with regard to claim expansion
as they do not specifically address the cause of the diagnosed conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.15
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence.16 Appellant failed to provide
reasoned medical evidence demonstrating that she sustained lumbar disc disease and lumbar
spondylosis causally related to the September 3, 2013 employment injury. Accordingly, the Board
finds that she has failed to meet her burden of proof to establish expansion of the acceptance of
her claim.17
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA18 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce

13

D.E., 58 ECAB 448 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

14

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value).
15

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

16

See E.P., Docket No. 16-0153 (issued August 25, 2016); D.I., 59 ECAB 158 (2007).

17

See E.P., id.

18

Supra note 2.

6

the degree of the period of disability, or aid in lessening the amount of monthly compensation.19
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion in
approving services provided under section 8103, with the only limitation on its authority being
that of reasonableness.20 Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.21 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were incurred
for treatment of the effects of an employment-related injury.22
OWCP procedures provide:
“For most orthopedic injuries, PT [physical therapy] services within the first 120
days after a traumatic injury are allowed without any prior authorization required,
and it is also customary to automatically authorize PT postoperatively for
orthopedic surgeries, usually for a period of 60 days postsurgery. If a request for
therapy beyond these time frames is received, OWCP needs to review the file to
determine whether further services should be authorized.”23
To determine whether a claimant requires PT beyond the initial authorization period,
OWCP reviews the record to determine whether the need for PT is due to the accepted work injury
and whether the additional therapy is expected to yield functional improvement. Additionally, its
procedures provide, “To authorize additional physical therapy for pain or to maintain function,
OWCP should ensure that the pain is associated with measurable objective findings such as muscle
spasm, atrophy and/or radiologic changes in joints, muscles or bones, or that pain has placed
measurable limitations upon the claimant’s physical activities.”24
While OWCP is obligated to pay for treatment of employment-related conditions, the
employee has the burden of proof to establish that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.25

19

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

20

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

21

Claudia L. Yantis, 48 ECAB 495 (1997).

22

Cathy B. Mullin, 51 ECAB 331 (2000).

23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Physical Therapy, Chapter 2.810.19 (September 2010).

24

Id.

25

See J.G., Docket No. 15-1784 (issued October 2, 2015); Kennett O. Collins, Jr., 55 ECAB 648 (2004).

7

ANALYSIS -- ISSUE 2
The Board finds that OWCP did not abuse its discretion in denying appellant’s request for
physical therapy. OWCP authorized physical therapy due to her accepted condition of lumbar
sprain from December 13, 2013 to January 31, 2016.
Dr. Andrews, an OWCP referral physician, opined that appellant had no further objective
findings due to her lumbar sprain, and further advised that she had no additional conditions
resulting from the accepted September 3, 2013 employment injury. He found that she required no
further physical therapy due to the accepted lumbar strain/sprain and that the therapy she had
already undergone was “excessive.” Dr. Andrew’s opinion, which is detailed and well
rationalized, represents the weight of the evidence and establishes that OWCP did not abuse its
discretion in denying appellant’s request for additional physical therapy.26
On December 4, 2015 Dr. Good noted that appellant had continued low back pain that
began with a 2013 work injury. He diagnosed lumbar spondylosis without myelopathy or
radiculopathy, low back pain, myalgia, and sacroiliitis. Dr. Good recommended additional
physical therapy to strengthen and stabilize the core. He did not, however, explain how physical
therapy would cure, provide relief, or reduce appellant’s disability as a result of her accepted
condition of lumbar sprain.27 As discussed above, OWCP accepted only lumbar strain and she has
not demonstrated that she sustained additional conditions as a result of the September 3, 2013 work
injury.
In response to OWCP’s request to submit medical evidence supporting the need for further
physical therapy, Dr. Good, on February 12, 2016, diagnosed lumbar disc disease and spondylosis
due to the accepted work injury and advised that appellant required physical therapy as a result of
the injury. He opined that she would likely need indefinite therapy to maintain a high quality of
life. In a March 28, 2016 progress report, Dr. Good again diagnosed lumbar spondylosis and
lumbar disc disease and recommended further physical therapy so that appellant would continue
to improve. He did not, however, address the specific functional goals of additional therapy or
find the therapy necessary due to the accepted work injury.28 Consequently, Dr. Good’s opinion
is of diminished probative value.
As noted, the only limitation on OWCP’s authority to approve services provided under
FECA is that of reasonableness. Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic
and probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.29 The Board finds that OWCP
properly relied upon the opinion of Dr. Andrews, who provided a well-rationalized opinion that
appellant did not require additional physical therapy as there was no longer objective evidence of
26

See D.D., Docket No. 09-1603 (issued April 8, 2010).

27

See R.A., Docket No. 09-1169 (issued January 14, 2010).

28

See supra note 23.

29

J.G., supra note 25; see also Daniel J. Perea, 42 ECAB 214 (1990).

8

ongoing lumbar sprain and as the amount of physical therapy she had already received was
unwarranted.30
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that the acceptance of her claim should
be expanded to include additional conditions causally related to her September 3, 2013
employment injury. The Board further finds that OWCP did not abuse its discretion in denying
authorization for continued physical therapy after January 31, 2016.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

30

See S.S., Docket No. 15-1880 (issued June 16, 2016).

9

